           Case 1:17-cr-00597-RJS Document 122 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


           -v-
                                                             No. 17-cr-597 (RJS)
                                                                  ORDER
 DANIEL SHERLOCK,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         On November 30, 2020, Defendant Daniel Sherlock filed a motion seeking compassionate

release under 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 121.) IT IS HEREBY ORDERED THAT the

government shall file a response by December 7, 2020, setting forth its position on Sherlock’s

request.



SO ORDERED.

Dated:           December 1, 2020
                 New York, New York


                                                   RICHARD J. SULLIVAN
                                                   UNITED STATES CIRCUIT JUDGE
                                                   Sitting by Designation
